Order entered December 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00516-CR
                                       No. 05-19-00527-CR
                                       No. 05-19-00537-CR

                       TRESHAWN JAHMAL ROBINSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-82805-2018

                                            ORDER
       The State of Texas’s motion filed December 4, 2019 requesting an extension of time to

file a brief in the above referenced causes is hereby GRANTED. The State’s brief tendered with

the motion is deemed timely filed as of the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE